                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANK NELLOM,                                    :
                                                 :
                              Petitioner,        :          CIVIL ACTION NO. 18-4324
                                                 :
       v.                                        :
                                                 :
COMMONWEALTH OF                                  :
PENNSYLVANIA and THE ATTORNEY                    :
GENERAL OF THE STATE OF                          :
PENNSYLVANIA,                                    :
                                                 :
                              Respondents.       :

                                             ORDER

       AND NOW, this 5th day of November, 2019, this court having entered an order on October

31, 2019, which, inter alia, adopted the report and recommendation issued by United States

Magistrate Judge Carol Sandra Moore Wells and dismissed the petitioner’s petition for a writ of

habeas corpus under 28 U.S.C. § 2254 without holding a hearing (Doc. No. 21); and the court

having noted in this order that no party submitted objections to the report and recommendation

and the time for submitting objections had passed, see Oct. 31, 2019 Order at 1, n.1, Doc. No. 21;

and

       THE CLERK OF COURT HAVING docketed an objection to the report and

recommendation submitted by the petitioner after the clerk had docketed the undersigned’s order,

see Doc. No. 22; 1 and the petitioner claiming he was transferred from SCI – Camp Hill to SCI –

Phoenix on September 18, 2019, and did not receive the report and recommendation until October

11, 2019, see Obj. to R. & R. at 3, Doc. No. 22; and the court, even though the petitioner did not

take the appropriate action by seeking an extension of time to file objections upon his receipt of

the report and recommendation on October 11, 2019, 2 desiring to ensure that the petitioner’s
objections about the report and recommendation are considered; and the court interpreting the

petitioner’s submission as a request that the court extend the time for him to submit his objections;

and the court finding that the petitioner’s transfer to a different state correctional facility and

delayed receipt of the report and recommendation provides good cause to grant the request;

accordingly, it is hereby ORDERED as follows:

        1.      The petitioner’s request that the court extend the time for him to file objections to

the report and recommendation is GRANTED. The court will consider the objections to the report

and recommendation (Doc. No. 22) to have been timely filed;

        2.      The court’s October 31, 2019 order (Doc. No. 21) is VACATED;

        3.      The objections to the report and recommendation (Doc. No. 22) are

OVERRULED; 3

        4.      The Honorable Carol Sandra Moore Wells’ report and recommendation (Doc. No.

19) is APPROVED and ADOPTED;

        5.      The petitioner’s petition for a writ of habeas corpus (Doc. No. 4) is DISMISSED

WITHOUT AN EVIDENTIARY HEARING;

        6.      The petitioner has not made a substantial showing of the denial of a constitutional

right and is therefore not entitled to a certificate of appealability, 28 U.S.C. § 2253(c)(2); 4

        7.      The clerk of court shall mail the petitioner two blank copies of the court’s current

standard form for filing a petition pursuant to 28 U.S.C. § 2254. In addition, the clerk of court shall

mail a copy of the petitioner’s original habeas petition (Doc. No. 1) and amended habeas petition

(Doc. No. 4) to him; 5 and




                                                   2
         8.       The clerk of court shall mark this case as CLOSED.


                                                                  BY THE COURT:



                                                                  /s/ Edward G. Smith
                                                                  EDWARD G. SMITH, J.


1
  The clerk of court docketed the order at 2:40 p.m. and the objections at 3:50 p.m.
2
  By this date, the petitioner still had until October 15, 2019, to file objections to the report and recommendation
because he had an additional three days to file objections insofar as the clerk of court served the report and
recommendation upon him by regular mail and the 17th day fell on a holiday, Columbus Day. See Fed. R. Civ. P. 6(d)
(providing parties with additional three days to act if served by mail under Rule 5(b)(2)(C)); Fed. R. Civ. P. 6(a)(1)(C)
(“When the period is stated in days or a longer unit of time: . . . (C) include the last day of the period, but if the last
day is a Saturday, Sunday, or legal holiday, the period continues to run until the end of the next day that is not a
Saturday, Sunday, or legal holiday.”).
3
  The court conducts a de novo review and determination of the portions of the report and recommendation by the
magistrate judge to which there are objections. See 28 U.S.C. § 636(b)(1) (“A judge of the court shall make a de novo
determination of those portions of the report or specified proposed findings or recommendations to which objection
is made.”); see also E.D. Pa. Loc. R. Civ. P. 72.1(IV)(b) (providing requirements for filing objections to magistrate
judge’s proposed findings, recommendations or report). Here, in resolving the objections to the report and
recommendation, the court has considered the petition (Doc. No. 4), the response in opposition to the petition filed by
the respondents (Doc. No. 17), and Judge Wells’ report and recommendation (Doc. No. 19).
         In the objections, the petitioner appears to contend that (1) Judge Wells erred by not considering his claims
pertaining to two convictions in Delaware County, (2) the Philadelphia District Attorney’s Office withheld
exculpatory evidence from the Superior Court of Pennsylvania and did not comply with an order by the Superior
Court, and (3) Judge Wells mischaracterized his claim as relating to expungement when it instead relates to the
Philadelphia District Attorney’s Office’s failure to enforce the order of the Superior Court. See Obj. to R. & R. at ECF
pp. 2–3, Doc. No. 22. The petitioner also requests that this court transfer the matter to the Honorable Eduardo C.
Robreno as he “presided over the case this matter relates for disposition.” Id. at ECF p. 4.
         Regarding his final objection/request, the petitioner has provided no basis for this court to transfer this matter
to Judge Robreno and declines to do so. Concerning his second and third objections listed above, the petitioner’s
objections are confusing and, as such, the court cannot discern his claims insofar as he neither identifies the Superior
Court’s order nor specifies how the Philadelphia District Attorney’s Office failed to comply with it. See Obj. at ECF
pp. 2–3. Nevertheless, because he references it in his habeas petition, it is possible that the petitioner is referring to
the Superior Court’s decision in Commonwealth v. Nellom, 565 A.2d 770, 776 (Pa. Super. 1989). In his petition, he
references this decision for the proposition that “only a verdict of Guilty or Not Guilty of both charges could appear
of record.” Pet. Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody at 4, Doc. No. 4.
This court has reviewed this decision and it does not state the proposition referenced by the petitioner. Instead, the
Superior Court addressed whether the trial court erred in (1) granting the Commonwealth’s motion for an extension
of time to retry the petitioner on rape and involuntary deviate sexual intercourse charges and (2) allowing the
Commonwealth to cross-examine his character witness about his previous conviction for robbery. Nellom, 565 A.2d
at 772–77. The Superior Court concluded that the trial court did not commit an abuse of discretion by extending the
time for the Commonwealth to retry the petitioner, and that the court committed prejudicial error by allowing the
Commonwealth to cross-examine the character witness about the robbery conviction. Id. As such, the court reversed
the conviction and remanded the matter for a new trial. Id. at 777. The Superior Court did not state anything remotely
resembling the proposition referenced by the petitioner in the opinion.
         Even though the Superior Court’s decision does not state the proposition referenced by the petitioner, this
court could not sustain his objections because he fails to address the main point of the report and recommendation;
namely, that he is no longer in custody under his rape conviction in Commonwealth v. Nellom, No. CP-51-CR-412681-
1987 (Phila. Cty. Ct. Com. Pl.) and therefore is essentially ineligible for habeas relief on that conviction. See R. & R.

                                                            3
at 2–3, Doc. No. 19. While the petitioner claims that Judge Wells misinterprets his contention about this conviction,
this court’s finds Judge Wells’ interpretation of his confusing claim to be reasonable under the circumstances. And
again, even if Judge Wells should have construed his claim as one complaining about the failure of the Philadelphia
District Attorney’s Office to comply with an unidentified Superior Court’s order, he would not be entitled to any relief
because he has wholly failed to address the fact that he is no longer in custody under the sentence imposed for that
conviction.
          In this regard, Judge Wells correctly explains that the petitioner is no longer “in custody” under that
conviction as he completed his sentence for that conviction in January 2009. See id.; see also Nellom v. Vaughn, Civ.
A. No. 01-5416, 2008 WL 150842, at *2 (E.D. Pa. Jan. 14, 2008) (explaining that the petitioner had a release date of
January 14, 2009). In addition, Judge Wells accurately explains that

         “a state conviction is no longer open to . . . attack in its own right because the defendant failed to
         [successfully] pursue those remedies [but] that conviction is later used to enhance a criminal
         sentence, the defendant generally may not challenge the enhanced sentence through a petition under
         § 2254 on the ground that the prior conviction was unconstitutionally obtained.”

Id. (quoting Lackawanna Cty. Dist. Atty. v. Coss, 532 U.S. 394, 403 (2001) (citation omitted)). Judge Wells further
correctly concludes that the petitioner failed to advance any exception to this general rule. Id. at 2–3.
          As an additional note concerning the petitioner’s conviction, the petitioner has already sought habeas relief
from his conviction at No. CP-51-CR-412681-1987 on at least one occasion. See Nellom v. Vaughn, Civ. A. No. 01-
5416; see also R. & R. at 2. As such, even if the petitioner was in custody under his conviction or if he had advanced
or shown an exception to the general rule referenced above, the instant petition would be a second or successive
section 2254 petition over which this court would lack jurisdiction because the petitioner never obtained an order from
the Third Circuit authorizing this court to consider the petition. See 28 U.S.C. § 2244(b)(3)(A) (“Before a second or
successive application permitted by this section is filed in the district court, the applicant shall move in the appropriate
court of appeals for an order authorizing the district court to consider the application.”); Burton v. Stewart, 549 U.S.
147, 157 (2007) (“The long and short of it is that [the petitioner] neither sought nor received authorization from the
Court of Appeals before filing his . . . ‘second or successive’ petition challenging his custody, and so the District Court
was without jurisdiction to entertain it.”); Stewart v. Martinez-Villareal, 523 U.S. 637, 641 (1998) (“An individual
seeking to file a ‘second or successive’ application must move in the appropriate court of appeals for an order directing
the district court to consider his application.” (citing 28 U.S.C. § 2244(b)(3)(A)).
          Concerning the petitioner’s remaining objection regarding his two Delaware County convictions and his
desire to move forward with his claims in those cases, he had originally commenced this action by submitting a section
2254 petition that was not on the proper form. Doc. No. 1. The court ordered him to file a new petition on the proper
form, and the petitioner complied with this order. Doc. Nos. 3, 4. Although the petitioner filed a section 2254 petition
on the proper form, he attached a copy of his original petition to that form. See Doc. No. 4 at ECF pp. 18–47.
          In this additional document, i.e. the original habeas petition, while unclear, the petitioner appears to raise
issues with two convictions in the Delaware County Court of Common Pleas. See id. at ECF p. 18 (referencing
Commonwealth v. Nellom, No. CP-23-CR-8070-2013 (Delaware Cty. Ct. Com. Pl.) and Commonwealth v. Nellom,
No. CP-23-CR-1043-2016 (Delaware Cty. Ct. Com. Pl.)). Even though Judge Wells did not address this attachment
in the report and recommendation, to the extent that the petitioner is raising any habeas claims concerning his
convictions and sentences in those cases, they are not properly part of this action because “[a] petitioner who seeks
relief from judgments of more than one state court must file a separate petition covering the judgment or judgments
of each court.” Rule 2(e) of the Rules Governing Section 2254 Cases. Here, by also challenging his convictions in the
Delaware County Court of Common Pleas, he is seeking relief from judgments of more than one state court – the
Court of Common Pleas of Philadelphia County and the Delaware County Court of Common Pleas – and he would
have to seek relief from those Delaware County judgments via a separate petition (or separate petitions). To the extent
that the petitioner would seek to challenge these convictions in separate actions, the court will direct the clerk of court
to mail him blank section 2254 forms. By directing that the clerk mail these forms to the petitioner, this court is not
indicating that any challenges in those cases have merit, that the petitions would be timely, that any claims would be
properly exhausted, or that the petitioner would be in custody on any judgments of sentence imposed in the Delaware
County cases.
4
  Slack v. McDaniel, 529 U.S. 473, 484 (2000).
5
  If the petitioner completes and returns these blank forms, the clerk of court shall docket any new petitions at new
civil action numbers. They shall not be docketed in this case.

                                                             4
